Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 23, 2019

                                     No. 04-19-00858-CV

                      SOUTHCROSS CCNG TRANSMISSION, LTD.,
                                   Appellant

                                               v.

Ivy GONZALEZ on behalf of M.R. and M.N. Gonzalez, minor children; Amy Gonzalez, as co-
 representative of the estate of Jesus Gonzalez, Jr. for and on behalf of M.R. Gonzalez and M.N.
             Gonzalez, minor children; and Amy Gonzalez and Jesus Gonzalez., Sr.,
                                            Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                           Trial Court No. DC-18-82 and DC-18-83
                         Honorable Baldemar Garza, Judge Presiding


                                        ORDER
        On December 10, 2019, Southcross CCNG Transmission Ltd. petitioned this court for
permission to appeal an interlocutory order that is not otherwise appealable. See TEX. R. APP. P.
28.3(a). A response was due on December 20, 2019. See id. R. 28.3(f); id. R. 4.1(a).
         On the due date, Respondents moved this court for a twenty-one-day extension of time to
file a response to the petition. See TEX. R. APP. P. 28.3(f).
       Respondents’ motion is GRANTED; the response must be filed with this court by
January 10, 2020. See id.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court